Hutchinson, C. J.,
pronounced the opinion of the Court.— On inspection of this indictment, we perceive, that the characters arid figures used; are sbch as are in common use among us, and havfe been so from time immemorial. 'They are such as all persons, who write, and read writing, read and understand alike. These are so plainly written, according to the accustomed form of these characters and figures; that no two persons at all familiar with our daily manuscripts, could read and understand them differently. This exception attracted but a slight attention from the bench ofthe county court; because we readily determined nottolet off a prisoner, who had been found guilty of a crime by the jury, upon an objection so merely technical, before the principle, on which that objection was founded, had received the sanction of this Court. We are not aware, that this question has before been raised before this Court. If the objection prevails, it must be on account of some positive law, that we deem binding upon us. This strictness is not required by the safety of the prisoner. His rights can be fully guarded by the caution that no indictment shall *485be considered good, unless so plainly written, whether in characters and figures, or in words at length, that there is no doubt of its furnishing a bar to another prosecution for the same offence. That, which the respondent relies upon as positive law in England, was never extended to civil process there ; and was founded upon a statute, never in force here, and made there to introduce the English language, as a uniform dialect in their judicial proceedings, to the exclusion of the Latin language, once used,and the in-termixture of various dialects, with which the English language wascorrupted. If tbisstatute restrained the expressingof numbers by figures, that restraint was removed by the subsequent statute, cited by the state’s attorney. But, if the restraint yet remained in England, it being imposed by statute* and not a regulation oí the common law, it is not binding upon this Court. While our statute requires our judicial proceedings to be in the English language, it requires this alike in civil cases and criminal. And these initials and figures have ever been used in civil proceedings in this state. They seem to be incorporated into our English language, and become a part of it, as well understood as any other part of it. If the respondent could object, that this indictment is so badly written that it cannot be read, or that different persons would understand it to mean different crimes, by reason of which a conviction on this would be no sure bar to another prosecution for the same offence, his objection would seem more formidable. He is free from all danger of this kind, in the case before us.
Smith, & Peck, & Collamer, for respondents.
Buck, state’s attorney, for the state.
The respondent takes nothing by his motion.